DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending and examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/625,526, filed on 02/18/2015.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for stabilizing” is being interpreted to cover the structures described within the specification, such as shape-memory strips and protrusions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the human bladder’, “the urine”, and “the urethra” in lines 1-2. There is insufficient antecedent basis for these limitations in the claims. Claims 2-6 are also rejected based on their dependency on Claim 1.
Claim 2 is unclear because it claims the structure of the hinge including a protrusion. However, Claim 1 recites the hinge comprises a means for stabilizing. Based on the specification, the means for stabilizing is interpreted as a shape memory strip or a protrusion. It is unclear if the protrusion claimed in Claim 2 is the same structure as the means for stabilizing in Claim 1 or if this is a separate protrusion structure. For the purpose of compact prosecution, the protrusion claimed in Claim 2 is being interpreted as serving as the means for stabilizing recited in Claim 1.
Claim 2 recites the limitation “the parts of the catheter tube” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of compact prosecution, “the parts of the catheter tube” is being interpreted as the two sections of the catheter tube that are divided by the hinge. Claims 3-6 are also rejected based on their dependency on Claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanghoj (US 2003/0004496) in view of Solazzo (US 4990133) further in view of Del Rio et al (US 5741084).
Regarding Claim 1, Tanghoj discloses a foldable urinary catheter (Fig. 16, ¶ [0072]) for draining the human bladder (¶ [0009]) defining an internal flow path for the urine (¶ [0072]), with a catheter tube (35, Fig. 16) for insertion into the urethra (¶ [0072]), the catheter tube (35, Fig. 6) comprising at least one hinge (bendable zone 36, Fig. 16) which is configured to bring the catheter in a folded compact condition (as seen 
Tanghoj is silent whether the hinge comprises a means for stabilizing the ready-for-use condition, and wherein the at least one hinge interrupts the internal flow path in the catheter tube in the folded, compact storage condition.
Solazzo teaches a ureteral catheter stent, thus being in the same field of endeavor of urological treatment devices, with a hinge (formed by slit 69, Fig. 4) that interrupts an internal flow path when the device is folded (as seen in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Tanghoj to interrupt the internal flow path of the catheter tube when folded, rather than to maintain the internal flow path of the catheter tube when folded, as shown to be known in the art by Solazzo. One of ordinary skill in the art would be motivated to make this modification since the hinge portion of Tanghoj could deform over time, inhibiting urine flow through the catheter when used or preventing the catheter from fully straightening out. The hinged folding mechanism of Solazzo prevents the tube from being damaged or deformed at the hinge portion due to prolonged periods of folding. By preventing damage, the catheter will have unimpeded flow and will be able to unfold into a straight position that is easy and more comfortable for insertion.
Tanghoj/Solazzo is silent whether the hinge comprises means for stabilizing the ready-for-use condition.

Therefore, it would have been obvious to modify the hinge of Tanghoj/Solazzo to have a means for stabilizing the unfolded, ready-for-use condition. Stabilizing the ready-to-use condition will firmly hold the two parts of the catheter together (as motivated by Del Rio Col. 5 lines 10-35) which will prevent leakage or user discomfort.
Regarding Claim 2, Tanghoj/Solazzo/Del Rio discloses the claimed invention as set forth above for Claim 1.
Tanghoj/Solazzo is silent whether the at least one hinge is composed of at least two components each associated to one of the parts of the catheter tube which are connected via the hinge and wherein one of the components comprises a protrusion which engages the other one of the components in the unfolded, straight, ready-for-use condition.
Del Rio teaches a surgical instrument with at least two components each associated to one part of the tube and wherein one of the components comprises a protrusion which engages the other one of the components in the straight configuration, as seen below in Image 1. This structure allows the tubes to be stabilized in a straight configuration (Col. 5 lines 10-35).

    PNG
    media_image1.png
    467
    662
    media_image1.png
    Greyscale

Image 1: Annotated Figure 3 of Del Rio
Therefore, it would have been obvious to modify the hinge of Tanghoj/Solazzo/Del Rio to have two components, where one component comprises a protrusion that engages the other component in a straight, ready-to-use configuration. Stabilizing the ready-to-use condition will firmly hold the two parts of the catheter together (as motivated by Del Rio Col. 5 lines 10-35) which will prevent leakage or user discomfort.
Regarding Claim 3, Tanghoj/Solazzo/Del Rio discloses the claimed invention as set forth above for Claim 2.
Tanghoj is silent whether the at least one hinge comprises a connection means which keeps the parts of the catheter tube together in the folded, compact storage condition.
Solazzo teaches a connection means (wires 73 and 75, Fig. 4) which keep the parts of the stent together in the folded condition (as seen in Fig. 4).

Regarding Claim 4, Tanghoj/Solazzo/Del Rio discloses the claimed invention as set forth above for Claim 3.
Tanghoj/Solazzo/Del Rio is silent whether the connection means is integrated in the two components.
However, it has been found that using a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to modify the hinge of Tanghoj/Solazzo/Del Rio to make the connection means integral with the two components of the hinge. This would have the added benefit of simplifying manufacturing.
Regarding Claim 5, Tanghoj/Solazzo/Del Rio discloses the claimed invention as set forth above for Claim 4. 

Solazzo teaches a connection means (wires 73 and 75, Fig. 4) which keep the parts of the stent together in the folded condition (as seen in Fig. 4). These wires can be considered a flexible strip (Col. 3 line 53 – Col. 4 line 6).
Therefore, it would have been obvious to modify the hinge of Tanghoj/Solazzo/Del Rio to have a flexible strip connection means to keep the parts of the catheter tube together in the folded, compact storage condition. One of ordinary skill in the art would be motivated to make this modification since the hinge portion of Tanghoj could deform over time, inhibiting urine flow through the catheter when used or preventing the catheter from fully straightening out. The hinged folding mechanism of Solazzo prevents the tube from being damaged or deformed at the hinge portion due to prolonged periods of folding. By preventing damage, the catheter will have unimpeded flow and will be able to unfold into a straight position that is easy and more comfortable for insertion. The connection means will aid in keeping the parts of the catheter tube together.
Regarding Claim 6, Tanghoj/Solazzo/Del Rio discloses the claimed invention as set forth above for Claim 3.
Tanghoj/Solazzo/Del Rio is silent whether the connection means is integrated in the catheter tube.
However, it has been found that using a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byrne et al (US 5653700) teaches a urinary catheter with a ball and socket hinge.
Murray et al (US 2016/0067445) teaches a compact catheter with an interrupted internal flow path in the folded, compact storage condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JESSICA R ARBLE/           Examiner, Art Unit 3781